[Cite as State v Webb, 2015-Ohio-3617.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-15-1099

        Appellee                                 Trial Court No. CR0201202500

v.

Christopher R. Webb                              DECISION AND JUDGMENT

        Appellant                                Decided: September 4, 2015

                                          *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda Majdalani, Assistant Prosecuting Attorney, for appellee.


        Christopher R. Webb, pro se.

                                          *****

        JENSEN, J.

        {¶ 1} In this accelerated appeal, defendant-appellant, Christopher R. Webb, appeals the

March 24, 2015 judgment of the Lucas County Court of Common Pleas denying his petition for

post-conviction relief. For the reasons that follow, we affirm.
                                   I. BACKGROUND

       {¶ 2} On August 28, 2012, Toledo Police Officer Richard Molnar, Jr. obtained an arrest

warrant from a deputy clerk of the Toledo Municipal Court after Webb confessed to shooting

Charles Howe, III. Webb was charged with a violation of R.C. 2903.11(A)(2), felonious assault

with a deadly weapon or dangerous ordnance, along with a firearm specification. A Lucas

County grand jury issued an indictment against Webb on September 11, 2012, and Webb

initially entered a plea of not guilty. On November 20, 2012, Webb withdrew his not guilty plea

and entered a plea of guilty. He was sentenced on January 8, 2013. The sentencing entry was

journalized on January 15, 2013.

       {¶ 3} On December 4, 2014, nearly two years after his sentencing entry was journalized,

Webb filed a petition for post-conviction relief in the trial court. His petition was based in large

part on the Ohio Supreme Court’s determination in State v. Hoffman, 141 Ohio St.3d 428, 2014-

Ohio-4795, 25 N.E.3d 993, that the Toledo Municipal Court’s written checklist to its deputy

clerks for evaluating warrant requests failed to instruct that they make a finding of probable

cause before issuing a warrant.

       {¶ 4} The trial court denied Webb’s petition as untimely, and it concluded (1) that Webb

offered no documentary information indicating that the deputy clerk failed to make an

independent determination of probable cause, and (2) that the arrest warrant recited sufficient

facts to establish probable cause to issue a warrant.

       {¶ 5} Webb appealed the trial court’s March 24, 2015 judgment, and he assigns the

following error for our review:



2.
              THE TRIAL COURT ABUSED ITS DISCRETION BY

       LITIGATING A MATTER WITH WHICH THE TRIAL COURT DID

       NOT ENJOY SUBJECT-MATTER JURISDICTION DUE TO THE

       ABSENCE OF AN “INDEPENDENT” PROBABLE CAUSE

       DETERMINATION BEING CONDUCTED IN THE TOLEDO

       MUNICIPAL COURT, IN VIOLATION OF THE APPELLANTS [sic]

       FOURTH AMENDMENT RIGHTS AND THE FIFTH AND

       FOURTEENTH AMENDMENT RIGHTS TO DUE PROCESS AND

       EQUAL PROTECTION OF THE LAW.

                               II. LAW AND ANALYSIS

       {¶ 6} Webb argues that the deputy clerk of the Toledo Municipal Court who issued his

arrest warrant failed to make an independent probable cause determination, thus rendering his

conviction void and depriving the trial court of subject-matter jurisdiction. He denies that his

petition was untimely filed and urges that any proceedings that took place following the issuance

of the allegedly invalid, non-binding warrant were void ab initio.

       {¶ 7} A petition for postconviction relief is a civil collateral attack on a criminal

judgment, not an appeal of that judgment. State v. Calhoun, 86 Ohio St.3d 279, 281 (1999). It

is governed by R.C. 2953.21(A), which provides in relevant part:

              (1)(a) Any person who has been convicted of a criminal offense * * * who

       claims that there was such a denial or infringement of the person’s rights as to

       render the judgment void or voidable under the Ohio Constitution or the



3.
         Constitution of the United States * * * may file a petition in the court that imposed

         sentence, stating the grounds for relief relied upon, and asking the court to vacate

         or set aside the judgment or sentence or to grant other appropriate relief. The

         petitioner may file a supporting affidavit and other documentary evidence in

         support of the claim for relief.

                ***

We review the denial of a post-conviction petition for an abuse of discretion. State v. Gonzales,

6th Dist. Wood No. WD-09-078, 2010-Ohio-4703, ¶ 14, citing State v. Williams, 165 Ohio

App.3d 594, 2006-Ohio-617, 847 N.E.2d 495, ¶ 20 (11th Dist.).

         {¶ 8} At the time Webb filed his petition, R.C. 2953.21(A)(2) provided that where no

direct appeal is taken, a petition for post-conviction relief must be filed within 180 days after the

expiration of the time for filing an appeal.1 The trial court denied Webb’s petition as untimely.

It also found that there was no evidence that the deputy clerk did not make a probable cause

determination and, in fact, the warrant recited sufficient facts from which a probable cause

determination could be made. However, we conclude that regardless of whether the warrant was

issued with or without probable cause—an issue we expressly decline to reach— Webb’s

argument fails.

         {¶ 9} “The jurisdiction of a trial court is invoked by a valid indictment or

information and is not dependent upon the validity of the process by which the accused is

originally apprehended. Thus, the illegality of the process by which one is taken into


1
    Effective March 23, 2015, R.C. 2953.21(A)(2) provides a 365-day deadline.


4.
custody does not affect the validity of a subsequent conviction based upon a proper

indictment or information.” Simpson v. Maxwell, 1 Ohio St. 2d 71, 203 N.E.2d 324

(1964). Here, the grand jury entered a valid indictment against Webb. Accordingly, the

trial court’s subject-matter jurisdiction was properly invoked and Webb’s contention that

his conviction is void is without merit.

       {¶ 10} We find Webb’s assignment of error not well-taken.

                                   III. CONCLUSION

       {¶ 11} For the foregoing reasons, we affirm the March 24, 2015 judgment of the

Lucas County Court of Common Pleas. The costs of this appeal are assessed to Webb

under App.R. 24.


                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Stephen A. Yarbrough, P.J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.


5.